


 EXHIBIT 10.7.5
Union Carbide Corporation and Subsidiaries
 



Fifth Amendment to Second Amended and Restated Revolving Loan Agreement


This Fifth Amendment to the Second Amended and Restated Revolving Loan Agreement
(the “Amendment”), dated as of August 1, 2011, is entered into by and between
Union Carbide Corporation, a New York corporation (the “Lender”) and The Dow
Chemical Company, a Delaware corporation (the “Borrower”).


WHEREAS, the Lender and the Borrower are parties to the Second Amended and
Restated Revolving Loan Agreement dated as of November 1, 2005, amended by the
First Amendment effective December 31, 2007, amended by the Second Amendment
effective August 1, 2009, amended by the Third Amendment effective February 1,
2010, and amended by the Fourth Amendment effective August 1, 2010 (the “Loan
Agreement”);


WHEREAS, the Lender and the Borrower wish to change a component of the Interest
Rate, as defined in the Loan Agreement and as contemplated herein;


NOW, THEREFORE, in view of the following terms and conditions and for other good
and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


1.    Section 1.14 definition of “TDCC Reference Rate” in the Loan Agreement is
deleted in its entirety and replaced with the following Section 1.14 definition
of “TDCC Reference Rate”:


“TDCC Reference Rate” means the interest rate established for intercompany
financing transactions by the Borrower's Corporate Treasury Department. This
rate is set to LIBOR plus 40 base points as of the effective date of this
Amendment, any future changes to this rate will be effective if agreed between
the Lender and the Borrower in writing.


2.    No Other Amendment or Waiver. Except as expressly amended by this
Amendment, the Loan Agreement remains in full force and effect in accordance
with its terms.


3.    Execution in Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed will be deemed to be an original
and all of which taken together will constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are attached to the same
document.


4.    Governing Law. This Amendment and the rights and obligations of the
parties to this Amendment will be governed by and construed and interpreted in
accordance with the laws of the State of New York.


5.    Ratification. Lender and Borrower agree that this Amendment is effective
as of August 1, 2011, and each party ratifies all action taken up to and in
accordance with this Amendment.


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their authorized representatives.


THE DOW CHEMICAL COMPANY
 
UNION CARBIDE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ ANDREAS UNTERSTE
 
By:
 /s/ EUDIO GIL
Name:
Andreas Unterste
 
Name:
Eudio Gil
Title:
Director of Financial Operations Compliance and Technology
 
Title:
Chief Financial Officer Vice President and Treasurer







